DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Nick Mattingly on 3/25/21. 



16. (Currently amended) A manufacturing method of a ridge filter formed by laminating resin, the method comprising the steps of:
	(a) discharging the molten resin from a nozzle;
	(b) after the step (a), forming a second structure body by sequentially repeating scanning of the nozzle and by lamination molding of the resin such that an extending direction of the resin in one layer of the second structure body is formed to alternately intersect with that in another layer in the second structure body in the lamination direction of the resin; and
	(c) after the step (b), forming a first structure body including a plurality of extending parts, each formed to extend in a single layer and parallel to the other extending parts, the first structure body formed of the laminating resin and extending along a direction intersecting 

17. (Canceled).

18. (Currently amended) The manufacturing method of a ridge filter according to Claim 16, wherein
	the number of layers of laminated resins in the second structure body even number

19. (Currently amended) A ridge filter provided in a particle therapy system, the ridge filter comprising:
	a first structure body that includes a plurality of extending parts, each extending in a single layer and parallel to the other extending parts, the first structure body formed by laminating resin and extending along a direction intersecting a laminate direction of the resin; and
	a second structure body that is provided on 
	the first structure body and the second structure body are formed of laminates integrally formed by laminating molten resin, and the second structure body is directly attached to the plurality of extending parts,
	wherein the second structure body is formed of a laminate of resin, and an extending direction of the resin in one layer of the second structure body is formed to alternately intersect with that in another layer in the second structure body in the lamination direction of the resin.

20. (Canceled).

21. (Currently amended) The ridge filter according to Claim 19, wherein
	
	the number of layers of laminated resins in the second structure body is an even number.

22. – 23. (Canceled).


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:
	Regarding claims 16 and 19, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a regarding the ridge filter having the structure and method of manufacturing claimed, comprising the use of the two structure bodies as claimed; recited together in combination with the totality of particular structural features/limitations recited therein.
	Claim(s) 16 and 18, previously withdrawn from consideration as a result of a restriction requirement, is/are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement is hereby withdrawn and claim(s) 16 and 18 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 18, 21, and 24-28, which depend from claim 16 and 19, are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES CHOI/Examiner, Art Unit 2881